UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted December 7, 2006*
                             Decided December 8, 2006

                                       Before

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 06-1724

WILLIAM DOYLE,                                  Appeal from the United States
     Plaintiff-Appellant,                       District Court for the Southern
                                                District of Illinois
      v.
                                                No. 05-251-MJR
OFFICER PASQUINO, et al.
     Defendants-Appellees.                      Michael J. Reagan,
                                                Judge.

                                     ORDER

       Illinois prisoner William Doyle brought this suit under 42 U.S.C. § 1983,
alleging that Illinois Department of Corrections (IDOC) officers at Menard
Correctional Center harassed him and retaliated against him for filing grievances.
Screening Doyle’s complaint, the district court dismissed the suit as frivolous under
28 U.S.C. § 1915A and assessed a strike against Doyle pursuant to 28 U.S.C. §
1915(g). Doyle now appeals. We affirm, but for different reasons.


      *
        The appellees notified this court that they were never served with process in
the district court and would not be filing a brief or otherwise participating in this
appeal. After examining the appellant’s brief and the record, we have concluded that
oral argument is unnecessary. The appeal is submitted on the appellant’s brief and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-1724                                                                    Page 2

       Doyle’s complaint alleged that after he filed grievances against Officer
Pasquino in April 2004, corrections officers retaliated against him by harassing him
and “throwing away” his grievances. Doyle alleged that from March through
December 2004 he filed at least 18 grievances against corrections employees; in
most he complained about officers yelling at him, laughing at him, or making faces
at him (at least six alleged that Officer Pasquino glared at Doyle with a “super
tough guy face”). Doyle also complained about a May 18 incident in which Officers
Pasquino and Wagner administered an unusual search (Wagner searched his
clothes while Pasquino stood very close to him), and a July 2 incident in which
Officer Baker said to another corrections officer, allegedly referring to Doyle, “He’s
going to keep messing around and get his mother fucking ass whipped.” The
remainder of Doyle’s grievances charged unnamed corrections officers with
deliberately throwing away his grievances. Doyle alleged that his grievances were
“lost” as part of the “conspiracy . . . to retaliate” against him.

       The district court construed Doyle’s complaint not as alleging retaliation, but
rather as asserting Eighth Amendment and Due Process violations based on his
allegations of verbal harassment and deliberately ignored grievances. Finding such
claims frivolous, the district court dismissed the suit under § 1915A. Doyle now
appeals, arguing that he adequately stated a retaliation claim by alleging that he
was harassed, threatened, and denied access to the courts for filing grievances
against prison officials.

       We review dismissals under § 1915A de novo and will affirm only when it
appears beyond doubt that no set of facts supports the plaintiff’s claim. Wynn v.
Southward, 251 F.3d 588, 591-92 (7th Cir. 2001) (per curiam). A prisoner’s
retaliation claim is subject to a liberal notice pleading standard; to comply with
1915A, as with Fed. R. Civ. P. 12(b)(6), the complaint need specify only the bare
minimum facts necessary to notify the defendants and the court of the nature of the
claims. See Higgs v. Carver, 286 F.3d 437, 439 (7th Cir. 2002). The “bare
minimum” in a retaliation claim are the facts that would apprise the defendants of
what the plaintiff did to provoke the alleged retaliation and what they did in
response. See Higgs, 286 F.3d at 439; Walker v. Thompson, 288 F.3d 1005, 1012
(7th Cir. 2002) (“a plaintiff alleging retaliation must reference, at a minimum, the
suit or grievance spawning the retaliation and the acts constituting the retaliatory
conduct.”) (Ripple, J. concurring).

       Doyle’s complaint easily meets the liberal notice pleading requirements; he
identified the retaliatory action (harassment and the intentional disregarding of his
grievances), named the defendants, and asserted a constitutionally-protected
activity that spurred the retaliation (filing grievances). See Hoskins v. Lenear, 395
F.3d 372, 375 (7th Cir. 2005).
No. 06-1724                                                                     Page 3

       Nevertheless, a plaintiff can plead himself out of court by alleging facts that
undermine the validity of his claim. Henderson v. Sheahan, 196 F.3d 839, 846 (7th
Cir. 1999); Thomson v. Washington, 362 F.3d 969, 970 (7th Cir. 2004). Here, to
prevail on the merits of his retaliation claim, Doyle eventually would need to
establish that the defendants’ actions were taken in retaliation for exercising a
constitutionally protected right. See DeWalt v. Carter, 224 F.3d 607, 618 (7th Cir.
1999). A prisoner’s constitutional right of access to the courts “includes the right to
pursue the administrative remedies that must be exhausted before a prisoner can
seek relief in court.” Id. The right protects only potentially meritorious complaints;
it does not extend to frivolous claims. See Lewis v. Casey, 518 U.S. 343, 353 n.3
(1996); Pratt v. Tarr, 464 F.3d 730, 732 (7th Cir. 2006); Lehn v. Holmes, 364 F.3d
862, 868 (7th Cir. 2004).

        Doyle’s retaliation claim cannot succeed because his pleadings show that his
grievances were entirely frivolous. In his complaint he described the incidents
underlying his grievances and attached most of the grievances themselves. The
incidents are trivial. The worst injuries he alleged were an unusual search of his
clothes, a single incident of threatening language, and being subjected to a prison
guard with a “super tough guy face.” His complaint that some of his grievances
were deliberately misplaced could not succeed either; there is no injury in the loss of
a frivolous claim. Lewis, 518 U.S. at 353 n.3. As the Supreme Court stated in
Lewis, “[d]epriving someone of a frivolous claim . . . deprives him of nothing at all,
except perhaps the punishment of Federal Rule of Civil Procedure 11 sanctions.”
Id. Since the facts Doyle pleaded show that he was not exercising a constitutionally
protected right when he filed the grievances that allegedly triggered the defendants’
retaliatory acts, his pleadings undermine the validity of his claim.

       Accordingly, the judgment of the district court is AFFIRMED and an
additional strike is assessed against Doyle pursuant to 1915(g).